Citation Nr: 1340048	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  03-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected vascular headaches on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988.
This case originally came before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  A March 2006 Board decision denied a rating in excess of 50 percent for service-connected headaches and a total disability rating based on individual unemployability due to service-connected disability.
The March 2006 denial was vacated and remanded to the Board by the Court of Appeals for Veterans Claims (Court) in March 2007.  The case was most recently before the Board in March 2013 at which time the Board denied the claims on appeal.
The Veteran thereafter appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  A July 2013 Joint Motion For Remand requested that the Court vacate the Board's March 2013 decision.  In August 2013 the Court promulgated an Order that granted the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2011 VA obtained a medical opinion that was to address the medical matters raised by this appeal.  The July 2013 Joint Motion essentially indicated that remand was required for the Board to "adequately explain whether the [April 2011 VA] examiner provided sufficient rationale for the opinion to allow BVA to find that VA fulfilled its duty to assist in providing an adequate examination."

Due to procedural circumstances in this case, the Board finds it unnecessary to answer the Joint Motion's implicit finding that the April 2011 VA opinion was not adequate to address the matters raised by this appeal.  In this regard, the Veteran has not been examined in over three years, and medical evidence pertinent to the matters on appeal has been added to the claims file subsequent to the time that the April 2011 VA opinion was rendered.  Accordingly, a new opinion must be obtained.

Based on the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of his headaches disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all VA medical records (not already of record) dated subsequent to April 20, 2012 and associate them with the claims file (or Virtual VA file).

2.  Next, the AOJ should schedule the Veteran for the appropriate VA examination to determine the current nature and severity of his service-connected headaches disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should render an opinion for the record as to whether, on the basis of the available evidence, it is at least as likely as not (i.e., there is at least a 50% probability) that the Veteran's sole service-connected disability, vascular headaches, considered apart from the effects of any other non-service-connected disability, impair him sufficiently to render him unable to secure or maintain a substantially-gainful occupation.  

The examiner must set forth the complete rationale for the conclusions and opinion reached.

3.  Then, the RO should forward the claims file to the Director of the VA Compensation and Pension Service for a determination of whether a higher rating is warranted for the Veteran's headache disability on an extraschedular basis.

4.  The AOJ should then readjudicate the issues on appeal.  If any benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative (if any) should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


